DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 13-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wallace et al. (US 5092410 A) in view of Shkolnikov et al. (US 6655570 B2) in view of Peterson (US 3908373 A) in view of and further in view of Howard et al. (US 20170190028 A1).
Regarding claims 1, 17, and 20, Wallace et al. discloses a power tool (fig. 1) comprising: a housing (11); a motor (12) positioned within the housing (10, col. 2, lines 10-22); and an impulse assembly (13) coupled to the motor to receive torque therefrom, the impulse assembly including:
a cylinder (12) at least partially forming a chamber containing a hydraulic fluid, an anvil (21) positioned at least partially within the chamber,
a second, expansion chamber (41) in fluid communication with the first chamber to receive hydraulic fluid therefrom;
a hammer/anvil (20/22) positioned at least partially within the chamber, the hammer including a first side (fig.1 left side of 22) facing the anvil and a second side (fig.1, right side of 22) opposite the first side;

a valve (31/32) movable between a first position that permits a first fluid flow rate of the hydraulic fluid in the chamber from the second side to the first side, and a second position that permits a second fluid flow rate of the hydraulic fluid in the chamber from the first side to the second side and for damping the flow of hydraulic fluid through the first chamber (column 2, line 47 - column 3, line 11) and
a plug (44/50/48) positioned within the expansion chamber (column 2, line 57 – 67).
Wallace et al. fails to disclose the biasing member (28) is biasing the hammer towards the anvil and the plug is movable relative to the cylinder to vary a volume of the expansion chamber.
Shkolnikov et al. teaches a plug (wall/valves) positioned within the expansion chamber and is movable relative to the cylinder to vary a volume of the expansion chamber (col. 4, lines 33-52).
Peterson also teaches having a plug (122/124) positioned within a expansion chamber (118/28) and is movable relative to the cylinder to vary a volume of the expansion chamber (col. 9, lines 9-67).
Howard et al. teaches a biasing member (90) biasing a hammer (50) towards an anvil (14, fig.2, [0015]).
In re Stevens, 212 F.2d 197, 101 USPQ 284 (CCPA 1954). H
Regarding claims 13-14 and 18, Wallace et al. discloses the hammer defines a recess, and wherein the valve is at least partially received within the recess, wherein the chamber is a first chamber, and wherein the cylinder defines a second, expansion chamber (41) in fluid communication with the first chamber by a passageway formed within the cylinder. (column 2, line 47 - column 3, line 25, col. 5, lines 1-50, figs. 1-5).
Regarding claims 15-16, Wallace et al. discloses a plug (44/50/48) positioned within the expansion chamber, wherein the plug is configured translate within the expansion chamber to vary a volume of the expansion chamber (column 2, line 57 – 67).
Regarding claims 19, Shkolnikov et al. teaches the plug includes an annular groove and an 0-ring (74/76) positioned within the annual groove (col. 8, lines 25-67, figs. 1-4). 

Allowable Subject Matter
Claims 4-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious an a power tool fastener apparatus comprising all the structural and functional limitations and further comprising a hammer/anvil positioned at least partially within a cylinder forming a chamber containing a hydraulic fluid, the chamber having a first biasing member, a valve movable between a first position that 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
	
	
	Response to Arguments
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the hammer/anvil structural cooperative mating relationship, the structural makeup of the valve) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  
Applicant’s arguments, see remarks, filed 04/30/2021, with respect to claims 4-12 have been fully considered and are persuasive.  The rejection of claims 4-12 has been withdrawn. The structural makeup of the valve is persuasive and the structural description is found in claim 4 which has been objected as being allowable.  See above. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-5pm, 8-9pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT F LONG/Primary Examiner, Art Unit 3731